


Exhibit 10.1






AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT
AND REGISTRATION RIGHTS AGREEMENT
This Amendment No. 1 to Securities Purchase Agreement and Registration Rights
Agreement (“Amendment”) is made and entered into as of August 7, 2013
(“Effective Date”), by and between Ascent Solar Technologies, Inc., a Delaware
corporation (“Company”), and Seng Wei Seow (“Purchaser”).
Recitals
A.    The parties entered into a Securities Purchase Agreement (“Agreement”) as
of June 17, 2013 relating to the purchase (in three tranches) of $6,000,000.00
in shares of convertible, redeemable Series A Preferred Stock, convertible into
shares of Common Stock together with Warrants to purchase Common Stock at an
exercise price of $0.90 per share of Common Stock.
B.    The parties also entered into a Registration Rights Agreement
(“Registration Rights Agreement”) as of June 17, 2013 relating to the
registration of certain Company securities issuable under the Agreement.
C.    The parties wish to amend the Agreement and the Registration Rights
Agreement in order to (i) modify the timing and conditions applicable to the
closing of the second and third tranches under the Agreement, and (ii) modify
the parties' rights and obligations under the Registration Rights Agreement
relating to the registration of certain Company securities issuable under the
Agreement.
In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:
1.    Capitalized terms that are not otherwise defined herein have the meanings
set forth in the Agreement or the Registration Rights Agreement.
2.    Section II.D of the Agreement is deleted in its entirety.
3.    Section II.E(3) of the Agreement is amended to read as follows:
“at the second Closing, Purchaser will purchase 375,000 Preferred Shares and
will receive a Warrant to purchase 1,312,500 Warrant Shares for the Purchase
Amount of $3,000,000 (the “Second Closing”). The Second Closing will take place
on August 7, 2013;”
4.    Section II.E(4) of the Agreement is amended to read as follows:
“at the third Closing, Purchaser will purchase 250,000 Preferred Shares and will
receive a Warrant to purchase 875,000 Warrant Shares for the Purchase Amount of
$2,000,000 (the “Third Closing”, and together with the First Closing and Second
Closing, each a “Closing”). The Third Closing will take place on August 15,
2013.”
5.    The definition of Filing Date in Section 1 of the Registration Rights
Agreement is amended to read as follows:




--------------------------------------------------------------------------------




““Filing Date” means, with respect to the Registration Statement required
hereunder, on or before the fifth business day after the Third Closing under the
Securities Purchase Agreement between the parties.
6.    A new Section 3(n) is added to the Registration Rights Agreement to read
as follows:
(n)    If the Registration Statement is not declared effective by the Commission
on or prior to the Effectiveness Date (any such failure or breach being referred
to as an "Event," and the date on which such Event occurs being referred to as
"Event Date"), then (in addition to any other rights the Holder may have
hereunder or under applicable law) on such Event Date, and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1.0% of the aggregate amount paid by such Holder for Shares pursuant to
the Purchase Agreement. The parties agree that the Company will not be liable
for liquidated damages under this Section in respect of the Warrants. If the
Company fails to pay any partial liquidated damages pursuant to this Section in
full within seven days after the date payable, the Company will pay interest
thereon at a rate of 10% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such partial liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. The partial liquidated damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event.
7.    Except as specifically amended and modified pursuant hereto, the Agreement
and the Registration Rights Agreement remain in full force and effect.
8.    No provision hereof may be waived or amended except in a written
instrument signed, in the case of an amendment, by both parties or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
9.    This Agreement will be binding upon and inure to the benefit of the
parties and their successors and permitted assigns.
10.    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware.
[Signature page follows]
























--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Securities Purchase Agreement and Registration Rights Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.
Company:


ASCENT SOLAR TECHNOLOGIES, INC.




By:
/s/ GARY GATCHELL
Name:
Gary Gatchell
Title:
Chief Financial Officer and Secretary



Purchaser:


/s/ SEOW SENG WEI
Mr. SEOW Seng Wei









